DETAILED ACTION
Applicant’s amendment and remarks received 24 February 2021 have been fully considered.  Claims 1-8 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 24 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 8,985,867 and 10,598,865 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Although amended, the reasons for allowance as stated in the previous Office action mailed 16 February 2021, is maintained.  The prior art of record fails to disclose or reasonably suggest an optical fiber connection system comprising a fiber optic adapter comprising an adapter housing including a first and second port, each of the first and second ports configured to receive a fiber optic connector and, a first fiber optic connector comprising the first optical fiber extending through a connector housing and attached to the connector housing, the end portion of the first optical fiber positioned outside the connector housing beyond the distal end of the connector housing and a sheath slidably connected to the connector housing, the sheath slidable between an extended configuration and a retracted configuration, the sheath covering the end portion of the first optical fiber when the sheath is at the extended configuration, and the sheath exposing the end portion of the first optical fiber when the sheath is at the retracted configuration in addition to the accompanying features of the independent claim.
A close prior art of record is U.S. Patent 6,648,521 to Roehrs et al.  Roehrs teaches a fiber optic connector having a fiber optic adapter having an alignment feature including a block with a gel and a first fiber optic connector.  Roehrs further teaches a sheath to cover the optical fiber and slidably connected to the housing.  But Roehrs fails to expressly teach the sheath slidable between an extended configuration and a retracted configuration, the sheath covering the end portion of the first optical fiber when the sheath is at the extended configuration, and the sheath exposing the end portion of the first optical fiber when the sheath is at the retracted configuration.  Furthermore, see the International Search Report and Written Opinion (27 February 2013), cited in the Information Disclosure Statement received 18 June 2020.
Therefore, claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINA M WONG/Primary Examiner, Art Unit 2874